UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 97-4932

ALDEANER LEE STODDARD,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Greenville.
G. Ross Anderson, Jr., District Judge.
(CR-97-221)

Submitted: December 29, 1998

Decided: February 10, 1999

Before HAMILTON and MICHAEL, Circuit Judges, and
HALL, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Benjamin T. Stepp, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. David Calhoun Stephens, Assistant
United States Attorney, Greenville, South Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Aldeaner Stoddard appeals from her conviction, pursuant to a
guilty plea, of one count of possession with intent to distribute crack
cocaine and aiding and abetting another in distributing crack cocaine
in violation of 21 U.S.C.A. § 841 (West 1981 & Supp. 1998) and 18
U.S.C. § 2 (1994). Stoddard's attorney has filed a brief pursuant to
Anders v. California, 386 U.S. 738 (1967), certifying that Stoddard's
appeal does not present any meritorious issues. Counsel asserts that
the district court complied with Fed. R. Crim. P. 11 in taking Stod-
dard's guilty plea and properly determined her sentence under the
Sentencing Guidelines. Stoddard was informed of her right to file a
pro se supplemental brief and has not done so. Finding no reversible
error, we affirm.

The court properly determined that Stoddard was competent to
enter a plea and that she understood the charge against her. She was
informed of the maximum and minimum sentence and the possible
fine. Stoddard stated that she understood the court was obligated to
consider the applicable Sentencing Guidelines. The court also
reviewed the oral plea agreement with Stoddard. Stoddard stated that
she was not promised anything other than what was in the agreement.
She was informed of the rights she was waiving by entering a guilty
plea. After hearing from Stoddard and the Government, the court
found a sound factual basis for accepting the guilty plea.

The court also properly determined Stoddard's sentence. Because
Stoddard had two prior felony convictions of either a crime of vio-
lence or a controlled substance offense, her base offense level was 32.
See U.S. Sentencing Guidelines Manual § 4B1.1(C) (1995). She
received a three-level reduction in the offense level for acceptance of
responsibility. See USSG § 3E1.1. Because Stoddard was a career
offender, she was placed in Criminal History Category VI. See USSG
§§ 4B1.1. As a result, Stoddard's sentencing range was 151 to 188
months' imprisonment. She did not make any objections to the pre-
sentence investigation report. The court sentenced Stoddard to 151
months' imprisonment.

                    2
Pursuant to the requirements of Anders, this court has reviewed the
record for potential error and has found none. Therefore, we affirm
Stoddard's conviction and sentence. This court requires that counsel
inform his client, in writing, of her right to petition the Supreme Court
of the United States for further review. If the client requests that a
petition be filed, but counsel believes that such a petition would be
frivolous, then counsel may move this court for leave to withdraw
from representation. Counsel's motion must state that a copy thereof
was served on the client. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

AFFIRMED

                    3